                 Case 2:20-cr-00114-JCC Document 28 Filed 09/14/20 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                Case No. CR20-114 JCC

10          v.                                           ORDER REVOKING BOND AND
                                                         DETENTION ORDER
11   MCKENNA DANILO BERNARDO,

12                             Defendant.

13

14   Offenses charged:

15          Bond Violation

16   Bond Revocation:

17          On June 1, 2020, Defendant appeared for an initial appearance and detention hearing

18   before the Undersigned after which Defendant was released on an appearance bond that included

19   both standard and special conditions of release.

20          On August 13, 2020, Probation and Pretrial Services filed a Petition for Warrant for

21   Defendant, alleging that Defendant violated the terms and conditions of his bond that include the

22   following:

23

24

25   ORDER REVOKING BOND AND DETENTION
     ORDER - 1
               Case 2:20-cr-00114-JCC Document 28 Filed 09/14/20 Page 2 of 3




 1          (1)     A violation of the Department of Corrections supervision requirements, on or

 2                  about August 12, 2020, in violation of the special condition that he comply with

 3                  all other Court orders and terms of supervision.

 4          (2)     Use of a controlled substance, marijuana, on or about August 12, 2020, in

 5                  violation of the standard condition of supervision.

 6          (3)     Possession of a gaming system, an Xbox One, on or about August 12, 2020, in

 7                  violation of the special condition that he not use, possess, or have access to

 8                  gaming systems without the prior approval of pretrial services.

 9          On August 27, 2020, Defendant appeared before the Honorable Mary Alice Theiler for an

10   arraignment and bond revocation hearing pursuant to allegations that he violated his conditions

11   of bond. The bond revocation hearing was rescheduled and held before the Undersigned on

12   September 11, 2020. The September 11, 2020 hearing was held via WebEx due to the exigent

13   circumstances as outlined in General Order 13-20, with the consent of Defendant to appear

14   telephonically. This order is without prejudice to renewing once the court has reconstituted in-

15   person hearings. Defendant was advised of his rights in connection with the Petition for Warrant

16   and the bond violation allegations. Defendant admitted all alleged violations.

17          Pursuant to Rules 32.1(a)(6) and 46(d) of the Federal Rules of Criminal Procedure and 18

18   U.S.C. § 3143(a)(1), and based upon the factual findings and statement of reasons for detention

19   stated on the record and as set forth below, the Court finds:

20          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          (1)     On June 1, 2020, Defendant was released on bond with pretrial supervision and

22   conditions that, inter alia, Defendant comply with all court terms of supervision, abstain from

23   using controlled substances, and not possess gaming systems.

24

25   ORDER REVOKING BOND AND DETENTION
     ORDER - 2
              Case 2:20-cr-00114-JCC Document 28 Filed 09/14/20 Page 3 of 3




 1          (2)    Defendant admitted to failing to abide by the terms of his bond, as set forth in the

 2   bond violation allegations discussed above.

 3           (3)   There does not appear to be any condition or combination of conditions that will

 4   reasonably assure that the Defendant is not a danger to the community or to other persons.

 5          IT IS THEREFORE ORDERED:

 6          (1)    Defendant’s bond is hereby revoked;

 7          (2)    Defendant shall be detained pending trial, and committed to the custody of the

 8                 Attorney General for confinement in a correction facility separate, to the extent

 9                 practicable, from persons awaiting or serving sentences or being held in custody

10                 pending appeal;

11          (3)    Defendant shall be afforded reasonable opportunity for private consultation with

12                 counsel;

13          (4)    On order of a court of the United States or on request of an attorney for the

14                 government, the person in charge of the corrections facility in which Defendant is

15                 confined shall deliver the Defendant to a United States Marshal for the purpose of

16                 an appearance in connection with a court proceeding; and

17          (5)    The Clerk shall direct copies of this Order to counsel for the United States, to

18                 counsel for the Defendant, to the United States Marshal, and to the United States

19                 Pretrial Services Officer.

20          Dated this 12th day of September, 2020.

21


                                                         A
22

23                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
24

25   ORDER REVOKING BOND AND DETENTION
     ORDER - 3
